Citation Nr: 1212127	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-39 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1996 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2011.  A transcript of that hearing is associated with the claims file.  At that time, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of review of such evidence by the agency of original jurisdiction.  As such, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this Veteran's case should take into account this paperless claims file.


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's bilateral plantar fasciitis has manifested by pain upon manipulation and use of the feet despite the use of orthotic shoe inserts, which has limited his ability to exercise (including walking or running), most nearly approximating a moderate disability of the feet. 






CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

However, where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim of entitlement to a compensable rating for plantar fasciitis arises from his disagreement with the initial evaluation assigned following the grant of service connection.  The Veteran was provided with adequate VCAA notice concerning his service connection claim in September 2007, including the evidence and information necessary to establish a disability rating and an effective date, prior to the initial unfavorable rating decision.  He has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the disability rating.  Moreover, the Veteran was subsequently advised of the specific criteria to establish a higher disability rating for plantar fasciitis under the applicable rating code in January 2009.  Therefore, no additional notice is required.

With regard to the duty to assist, the Veteran's service treatment records and identified, pertinent post-service treatment records have been obtained and considered.  There is no indication that he receives disability benefits from the Social Security Administration pertaining to his claimed disability.  There is also no indication or argument that any pertinent records remain outstanding.  The Veteran was afforded VA examinations in November 2007 and June 2011 which addressed his subjective and objective feet symptomatology.  Further, the June 2011 examination report includes specific information pertaining to the relevant rating criteria.  Moreover, neither the Veteran nor his representative have argued that the VA examination reports are inadequate.  Further, as discussed below, the Veteran's subjective descriptions of his feet symptomatology are generally considered with the available VA and private medical records, as well as the VA examination reports.  Therefore, to the extent that any pertinent treatment records may possibly remain outstanding, there is no indication that they would provide any further support for the claim.  Accordingly, the Veteran is not prejudiced by their absence.

In the circumstances of this case, a remand would serve no useful purpose as to the issues decided herein, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.



II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 25 Vet. App. 32.  

In this case, the Veteran has been assigned an initial noncompensable (0 percent) disability rating for his bilateral plantar fasciitis under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  This code pertains to acquired flat foot (unilateral or bilateral) because there is no diagnostic code specifically pertaining to plantar fasciitis.  Under 38 C.F.R. § 4.20, an unlisted condition may be rated under a closely-relate disease or injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.

DC 5276 provides that mild disability of the foot with symptoms that are relieved by built-up shoe or arch support will be assigned a 0 percent rating.  Moderate disability, where the weight-bearing line is over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, will be assigned a 10 percent rating.  Severe disability, where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use of accentuated, indication of swelling on use, characteristic callosities, will be assigned a 20 percent rating where it is unilateral and a 30 percent rating where it is bilateral.  Pronounced disability, where there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating where it is unilateral and a 50 percent rating where it is bilateral.  38 C.F.R. § 4.71a, DC 5276.

In this case, the Veteran has complained of daily pain in the feet throughout the appeal, especially in the heel and the ball of the feet, which is more severe with prolonged use.  He states that he has worn prescribed orthotic inserts for many years, and they have helped but have not completely alleviated his symptoms.  The Veteran's activities at work and recreation are limited as a result of his foot pain, in that he is unable to run for a significant amount of time and he has pain after wearing flip flops or other unsupported shoes for an extended time.  See, e.g., February 2009 statement, October 2011 hearing transcript.  The Veteran's lay statements are generally consistent with the medical evidence of record as to his symptoms.  See, e.g., November 2007 and June 2011 VA examination reports, February 2008 VA podiatry consult, October 2011 private record from Dr. H.

The Veteran stated in his December 2008 notice of disagreement that he would like a 10 percent rating for each foot based on painful motion, and that such a rating would satisfy his appeal.  Upon consideration of all evidence of record, the Board finds that the Veteran is entitled to a rating of 10 percent, but no higher, for his bilateral plantar fasciitis.  Specifically, the evidence reflects consistent symptoms of pain and pain with prolonged use despite the use of orthotic shoe inserts.  However, the Veteran continued to be able to exercise on a regular basis.  For example, he reported being able to walk, jog, or run ad lib during an April 2009 VA examination concerning the back, and reported during the June 2011 VA feet examination that he could walk 1 to 3 miles.  Although the Veteran's pain increases with prolonged or repetitive use, the Board finds that this most nearly approximates a moderate level of disability of the bilateral feet as contemplated under DC 5276.   

The Veteran is not entitled to a rating of 20 percent or higher under DC 5276 because the evidence does not demonstrate severe or pronounced disability or symptomatology of either foot.  In this regard, the Board notes that the Veteran stated in February 2009 that he was told by providers during service that he had pronation of the feet.  However, this is not documented in the available records.  Indeed, the Veteran's feet were repeatedly noted to be normal and x-rays were negative during service.  See, e.g., October 2004 record, July 2007 separation evaluation.  As such, while the Veteran is competent to report was his prior providers told him about his condition, the Board finds his statements to this effect to be not credible because they are inconsistent with the contemporaneous and objective evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Moreover, the primary focus for the purpose of the Veteran's initial disability rating is the severity of his disorder from the date of service connection forward.  See Fenderson, 12 Vet. App. at 126-27.  Post-service medical records and VA examination reports show no pronation, malalignment, or other deformity of either foot.  See, e.g., November 2007 and June 2011 VA examination reports.  

In addition to a lack of marked deformity (pronation, abduction, etc,), there is no indication of swelling on use or of characteristic callosities, as contemplated by a severe disability under DC 5276.  See id.  The Board notes that there was some tenderness to palpation of the plantar surfaces of the Veteran's feet during the most recent VA examination.  However, there is no indication that this rose to the level of extreme tenderness of the plantar surfaces.  There is also no marked inward displacement or severe spasm of the tendo achillis, as contemplated by a pronounced disability under DC 5276.  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's bilateral foot symptoms under DC 5276.

The Board notes that Dr. H stated in an October 2011 record that the Veteran has bilateral plantar fasciitis, pes planus (flat feet), muscle strain, chronic synovitis, and degenerative arthritis manifested by bilateral foot pain on manipulation and chronic foot pain.  The evidence of record is conflicting as to whether the Veteran has flat feet, or whether any such condition is related to his service-connected bilateral plantar fasciitis.  See June 2011 VA examination report (opining that the Veteran has very mild flat feet that is not related to his plantar fasciitis); October 2011 hearing transcript (testifying that some doctors have told him he has flat feet, and some doctors say that he doesn't have it).  However, as discussed above, these two conditions are appropriately rated under the same diagnostic code, or DC 5276.  Moreover, the 10 percent rating assigned herein for plantar fasciitis accounts for all of the Veteran's reported symptomatology.  

As there is an indication of arthritis of the feet, the Board has also considered whether a higher rating is warranted under DC 5003.  Such code generally provides that arthritis will be granted based on limitation of motion of the affect part.  A rating of 10 percent may be assigned where there is limitation of motion that does not meet the criteria for a compensable rating, but there is satisfactory evidence of painful motion, or where there is x-ray involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating may be assigned where there is no limitation of motion but there is x-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

Here, the Veteran is being assigned a 10 percent rating herein to account for his bilateral foot symptoms including pain and painful motion under DC 5276.  The criteria in this diagnostic code are most closely analogous to the Veteran's disability and demonstrated symptomatology, and to assign a separate or higher rating under another code would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, as there is no indication of incapacitating exacerbations, the Veteran is not entitled to a higher rating of 20 percent based on arthritis under DC 5003.  

The Board further notes that the Veteran's representative has asserted that DC 5284 for "other foot injuries" may be a more appropriate diagnostic code for the Veteran's disability.  This code provides for a rating of 10 percent for moderate disability, 20 percent for moderately severe disability, 30 percent for severe disability, and 40 percent for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.  As discussed above, the Board finds that the Veteran's symptomatology most nearly approximates a moderate disability of the feet, which warrants a 10 percent rating for the bilateral foot disability under the more specific code of DC 5276, which most closely tracks the Veteran's symptomatology.  Accordingly, there is no basis to change the diagnostic code at this time.

In summary, the Board finds that the Veteran is entitled to a rating of 10 percent for bilateral plantar fasciitis for the entire period on appeal.  All possibly applicable diagnostic codes have been considered, and there is no basis to assign a higher evaluation for such disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not appropriate, as the severity of the Veteran's disability has been relatively stable throughout the appeal.  While his pain may have increased during the appeal, any increases in severity were not sufficient for a higher rating.  See Fenderson, 12 Vet. App. 119, 126-27.  In particular, pain itself does not constitute functional loss, and painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell, 25 Vet. App. 32.  To the extent that the Veteran's pain results in additional functional loss, to include during flare-ups, such functional loss is contemplated under the 10 percent rating assigned herein for moderate bilateral plantar fasciitis.  See id.  To assign a separate or higher rating otherwise would constitute impermissible pyramiding.  See 38 C.F.R. § 4.114.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Here, the manifestations of the Veteran's bilateral plantar fasciitis including pain and painful movement or manipulation, which are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there is no indication of any marked interference with employment or frequent periods of hospitalization due to the feet.  As such, referral for consideration of an extra-schedular rating is not necessary.  See id.  

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran has been employed full-time at all times during the course of this appeal.  As such, a claim for a TDIU is not raised by the evidence of record.

The Veteran's claim has been granted to the extent described above based, in part, on the application of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a rating in excess of 10 percent for bilateral plantar fasciitis, the benefit of the doubt doctrine does not apply.  As such, his claim must be denied in this regard.  38 C.F.R. § 4.3.  


ORDER

An initial disability rating of 10 percent for bilateral plantar fasciitis is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


